Citation Nr: 1145340	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1966 to June 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In connection with his appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In a September 2009 statement, however, the appellant withdrew his request and asked that his claim be forwarded to the Board for a decision.  

For the reasons set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, such as a VA medical facility.  38 C.F.R. § 3.159(c)(2) (2011).  VA also has an obligation to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as a private clinician.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).

A review of the record indicates that the appellant receives medical care at the VA Medical Center (VAMC) in Walla Walla, Washington.  In a September 2009 statement, the appellant requested that the RO obtain records from the Walla Walla VAMC in support of his appeal.  The record currently before the Board, however, contains no indication that the RO made an effort to assist the appellant in obtaining those records.  The most recent clinical records from that facility currently in the claims folder are dated in July 2006.  Thus, the additional relevant records identified by the appellant must be obtained.  38 C.F.R. § 3.159(c)(2).  

Additionally, the record on appeal shows that the appellant has been receiving treatment from a private chiropractor for several years.  In a July 2007 letter, the private chiropractor indicated that it was her belief that the appellant's disability rating should be increased given that he displayed "increased physical degeneration at an increased rate."  Clinical records from the private chiropractor are not currently of record.  In September 2009, the appellant provided a completed VA Form 21-4142, Authorization and Consent to Release Information to the VA, so that the RO could obtain records from the chiropractor, but there is no indication that the RO made an attempt to do so.  This must be accomplished on remand.  38 C.F.R. § 3.159(c)(1) (2011).

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Given the available record, the Board finds that a VA medical examination is necessary.  

In that regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that "in the context of examinations evaluating functional loss in the musculoskeletal system under [diagnostic codes] based upon limitation of motion," an examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (noting that "[i]t is important for the medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the veteran's disability.").  If the examiner is unable to provide the requested information, he or she must explain the rationale of such a conclusion.  Id.

In this case, the appellant was last examined for VA compensation purposes in October 2008.  The examiner's conclusions regarding the extent of functional loss due to the appellant's service connected low back disability, however, are unclear.  For example, the examiner indicated that the appellant did exhibit additional loss of flexion, extension, and rotation of the thoracolumbar spine with repetitive use due to pain.  The range of motion measurements after repetitive use, however, are the same as those conducted in the first instance.  To ensure that VA has met its duty to assist, clear findings regarding the extent of any functional loss due to pain are required.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain clinical records pertaining to the appellant from the Walla Walla VAMC for the August 2006 to the present.  

2.  After obtaining any additional necessary information and authorization from the appellant, the RO should contact his private chiropractor and obtain copies of clinical records of treatment for a low back disability.  

3.  The appellant should be afforded a VA medical examination for the purposes of clarifying the severity of his service-connected degenerative disc disease of the lumbar spine.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and the results of any diagnostic testing deemed necessary, the examiner should (a) provide range of motion findings of the thoracolumbar spine; (b) comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  If the examiner feels unable to provide the requested information, he or she must explain the basis of such conclusion; (c) state whether the appellant has lumbar intervertebral disc syndrome which results in incapacitating episodes, and if so, the duration of any episodes in the past 12 months should be reported. 

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


